Case 7:21-cv-00014-TTC-RSB Document 10 Filed 04/01/21 Page 1 of 1 Pageid#: 24


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 RICKEY MALLETTE,                                   Civil Action No. 7:21-cv-00014
      Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Thomas T. Cullen
 CENTRAL VIRGINIA REGIONAL JAIL,                    United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered March 4, 2021, the court directed plaintiff to submit within 20 days from the

date of the order the required six-month inmate account statements to continue the process of

applying to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 1st day of April, 2021.



                                                     /s/ Thomas T. Cullen
                                               __________________________________
                                                     United States District Judge
